On Application nor Rehearing.
Fenner, J.
Questions of negligence vel non depend upon the particular circumstances of the cases in which they arise; and general dieta must he confined, in their application, to particular facts.
On tlie general question of liability of railroad companies for accidents happening to persons who occupy unusual and peculiarly dangerous places on trains, even with tlie consent of employees, hut against tlie rules of tlie company, authorities are conflicting and there-are many opposed to those cited in our original opinion. See Beach on Contrib. Neg. p. 159; Pierce on Railroads, p. 317; Hutchinson on Carriers, p. 521.
The necessities of this case do not require us to assume any position on this question, and we now desire to repel the inference which might, he drawn from the original opinion that we have done so.
It is sufficient to say that, under the peculiar circumstances of this case, and with reference to the particular fault here involved, plaintiff' was guilty of no contributory negligence which legally debars him from recovery.
Enough was said in the opinion to sustain this view without reference to the general question above referred to.
We adhere to our conclusions and tlie rehearing is refused.